DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 11-14, 17, and 21-30 are currently pending and have been considered below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 11-14, 17, and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16, and 18-20 of copending Application No. 17/501,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-16, and 18-20 of Application No. 17/501,021 teaches each and every element of claims 1-6, 8-16, and 18-20 of the current application. For example, independent claims 1 and 13 of Application No. 17/501,021 teaches each and every element of independent claims 1 and 13 of the current application. Regarding differences among the dependent claims of the current application and Application No. 17/501,021, these differences are obvious in light of the U.S. Patent No. 3755962 to Walters et al. and/or KR 20120052480 to Kang (see rejections under 35 U.S.C. 102 and 103 below). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “wherein the loading mechanism is detachable” without specifying any structure from which the loading mechanism detaches. Because one of ordinary skill in the art would not be able to ascertain the scope of the subject matter being claimed, claim 5 is rejected under 35 U.S.C. 112(b). For purposes of examination, and considering that applicant elected Species A, claim 5 is being interpreted to mean that the loading mechanism is detachable from the one or more receptacles (see, e.g., FIGS. 4-6 and 16 applicant’s disclosure). 
Claim 14 recites “wherein the seedling box is detachable” without specifying any structure from which the seedling box detaches. Because one of ordinary skill in the art would not be able to ascertain the scope of the subject matter being claimed, claim 14 is rejected under 35 U.S.C. 112(b). For purposes of examination, and considering that applicant elected Species A, claim 14 is being interpreted to mean that the seedling box is detachable from the drone (see, e.g., applicant’s specification at ¶ [0060]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-7, 11, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3755962 to Walters et al. (“Walters”).
Regarding claim 1, Walter discloses a seedling box for drone delivery of seedlings, the seedling box comprising: one or more receptacles (1), wherein each of the one or more receptacles comprises one or more seedlings (2, FIGS. 1-2; Col. 2, lines 1-6): a first container portion configured to house the one or more receptacles (FIG. 1, showing front portion of container disposed beneath fuselage and between wheels): a loading mechanism (18, 38) configured to move the one or more receptacles from the first container portion (Col. 2, lines 42-67; FIGS. 4-5) and a deploying mechanism (15, 25, 16, 17) configured to receive the one or more receptacles from the loading mechanism and configured to deploy the one or more receptacles for planting the one or more seedlings (Col. 2, lines 42-67; FIGS. 4-5).
Regarding claim 5, Walter discloses wherein the loading mechanism is detachable (Col. 2, lines 42-67, describing the loading mechanism being detachable from each receptacle).
Regarding claim 6, Walter discloses wherein the loading mechanism is loadable with the one or more receptacle (Col. 2, lines 42-67; FIGS. 4-5).
Regarding claim 7, Walter discloses a second container portion configured to house one or more additional receptacles, wherein each of the one or more additional receptacles comprises one or more seedlings (FIG. 1, showing rear portion of container disposed beneath fuselage and between wheels).
Regarding claim 11, Walter discloses wherein the seedlings comprise flora (Col. 1, lines 1-4).
Regarding claim 21, Walter discloses wherein the deploying mechanism is oriented in a layered configuration (FIGS. 4-5, showing deploying mechanism is oriented in a layered configuration with respect to top/bottom layers, as well as front/back layers).
Regarding claim 22, Walter discloses wherein the deploying mechanism rotates at a variable rate (Col. 2, line 65 to Col. 3, line 5, describing the ability to control the rate at which the deploying mechanism rotates, and thus disclosing the deploying mechanism rotates at a variable rate).
Regarding claim 23, Walter discloses wherein the deploying mechanism is oriented in a nested configuration (FIGS. 4-5).
Regarding claim 24, Walter discloses wherein the seedling box comprises a plurality of deploying mechanisms (FIG. 4).
Regarding claim 25, Walter discloses wherein the loading mechanism comprises one or more hinged segments configured to collapse after the one or more receptacles are deployed (Col. 2, lines 54-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walters as applied to claim 1 above.
Regarding claim 12, Walters teaches each and every element of claim 1 as discussed above, and Walters teaches wherein the at least one seedling comprises flora (Col. 1, lines 1-4), but it does not explicitly teach wherein the at least one seedling comprises fauna. 
It is well settled, however, that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. In this case, applicant has not shown patentable significance of providing seedlings comprising fauna, rather than seedlings comprising flora. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Walters such that the seedling comprises fauna, in order to disperse fauna across difficult terrains (e.g., Walters at Col. 1, lines 15-23).
Claims 4, 13-14, 17, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of KR 20120052480 to Kang (“Kang”) (a copy of the reference and an English translation are provided herewith).
Regarding claim 4, Walter teaches each and every element of claim 1 as discussed above, and Walters shows the first container portion is connected to the aircraft (FIG. 1), but it does not explicitly teach the first container portion comprises a drone connector mechanism  configured to attach to a drone for delivery of seedlings. 
Kang teaches a seedling box for drone delivery, wherein a first container portion (20) comprises a drone connector mechanism (17) configured to attach to a drone for delivery of seedlings (FIGS. 2-3; pg. 2 of English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Walters by further including the connector mechanism, as taught by Kang, in order to facilitate refilling of the container portion with more seedlings.
Kang teaches the drone connector mechanism (17) is disposed on a plate (13) extending between first and second container portions (20), and thus it may be argued that the combination of Walters and Kang does not explicitly teach the first container portion comprises a drone connector mechanism. In such case, then it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicant has not shown patentable significance of including the drone connector mechanism on the first container portion, as opposed to including the mechanism between the container portions. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the drone connector mechanism on the first container portion, instead of including the mechanism between the container portions, in order to provide more stability to the first container portion.
Regarding claim 13, Walter teaches an aircraft with seedling box for drone delivery of seedlings, the drone with seedling box comprising: an aircraft (10); a seedling box, wherein the seedling box comprises one or more receptacles (1), wherein each of the one or more receptacles comprises one or more seedlings (2, FIGS. 1-2; Col. 2, lines 1-6): a first container portion configured to house the one or more receptacles (FIG. 1, showing front portion of container disposed beneath fuselage and between wheels); a loading mechanism (18, 38) configured to move the one or more receptacles from the first container portion (Col. 2, lines 42-67; FIGS. 4-5) and a deploying mechanism (15, 25, 16, 17) configured to receive the one or more receptacles from the loading mechanism and configured to deploy the one or more receptacles for planting the one or more seedlings (Col. 2, lines 42-67; FIGS. 4-5).
Walters shows the first container portion is connected to the aircraft (FIG. 1), but it does not explicitly teach the first container portion comprises a drone connector mechanism  configured to attach to a drone for delivery of seedlings. 
Kang teaches a seedling box for drone delivery, wherein a first container portion (20) comprises a drone connector mechanism (17) configured to attach to a drone for delivery of seedlings (FIGS. 2-3; pg. 2 of English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of Walters by further including the connector mechanism, as taught by Kang, in order to facilitate refilling of the container portion with more seedlings.
Kang teaches the drone connector mechanism (17) is disposed on a plate (13) extending between first and second container portions (20), and thus it may be argued that the combination of Walters and Kang does not explicitly teach the first container portion comprises a drone connector mechanism. In such case, then it is well settled that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Applicant has not shown patentable significance of including the drone connector mechanism on the first container portion, as opposed to including the mechanism between the container portions. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the drone connector mechanism on the first container portion, instead of including the mechanism between the container portions, in order to provide more stability to the first container portion.
	Walters teaches an aircraft (10) with seedling box, but it is silent on the aircraft being unmanned, so it does not explicitly teach a drone. 
Kang teaches a drone with seedling box, comprising a drone (100). Specifically, while Walters teaches a helicopter that is presumably manned, Kang teaches an unmanned helicopter (pgs. 1-2 of English translation; FIG. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft with seedling box of Walters such that the aircraft is a drone, as taught by Kang, in order to minimize human operating requirements. 
Regarding claim 14, the combination of Walters and Kang teaches wherein the seedling box is detachable (Kang at FIGS. 2-3; pg. 2 of English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seedling box of the Walters and Kang combination by making the seedling box detachable, as taught by Kang, in order to facilitate refilling of the container portion with more seedlings.
Regarding claim 17, the combination of Walters and Kang teaches a second container portion configured to house one or more additional receptacles, wherein each of the one or more additional receptacles comprises one or more seedlings (Walters at FIG. 1, showing rear portion of container disposed beneath fuselage and between wheels; see also Kang at FIGS. 1-2, 6, showing first and second container portions (20)). 
Regarding claim 26, the combination of Walters and Kang teaches wherein the deploying mechanism is oriented in a layered configuration (Walter at FIGS. 4-5, showing deploying mechanism is oriented in a layered configuration with respect to top/bottom layers, as well as front/back layers).
Regarding claim 27, the combination of Walters and Kang teaches wherein the deploying mechanism rotates at a variable rate (Walters at Col. 2, line 65 to Col. 3, line 5, describing the ability to control the rate at which the deploying mechanism rotates, and thus disclosing the deploying mechanism rotates at a variable rate).
Regarding claim 28, the combination of Walters and Kang teaches wherein the deploying mechanism is oriented in a nested configuration (Walters at FIGS. 4-5).
Regarding claim 29, the combination of Walters and Kang teaches wherein the seedling box comprises a plurality of deploying mechanisms (Walters at FIG. 4).
Regarding claim 30, the combination of Walters and Kang teaches wherein the loading mechanism comprises one or more hinged segments configured to collapse after the one or more receptacles are deployed (Walters at Col. 2, lines 54-67).
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 4-7, 11-14, 17, and 21-30 under 35 U.S.C. 102, these arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the previous rejection of claim 12 under 35 U.S.C. 112(b), applicant’s arguments are persuasive and the rejection is hereby withdrawn. Regarding the previous rejection of claim 14 under 35 U.S.C. 112(b), while the amendment to claim 14 alleviates one aspect of indefiniteness, claim 14 nonetheless remains indefinite under 35 U.S.C. 112(b), as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619